DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Claims 16-20 are cancelled.

Allowable Subject Matter
3.        Claims 1-8 and 10-15 are allowed over the prior art of record.

Reasons for Allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A display device comprising: a display module comprising a base substrate, the base substrate having a display area and a non-display area adjacent to the display area, and a first pad on the base substrate and overlapping the non-display area; and a circuit board comprising a first board and a second pad on the first board and contacting the first pad, wherein the 
            Claims 2-8 and 10-15 are also allowed as being directly or indirectly dependent of the allowed base claim 1.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848